Citation Nr: 0731201	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  07-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1952 to November 1980.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2007, the 
veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
September 2007, the Board granted a motion to advance the 
case on the Board's docket due to the appellant's advanced 
age.

At his August 2007 video conference hearing, the veteran 
indicated that all of his service-connected disabilities have 
increased in severity since his last VA examination in 2006; 
these matters are not before the Board and are referred to 
the RO for further action.  


FINDINGS OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW


A TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities of one or both lower 
extremities, including the bilateral factor, or disabilities 
affecting a single body system, e.g. orthopedic will be 
considered as one disability. 38 C.F.R. § 4.16(a).

Service connection is in effect for atherosclerosis, status 
post coronary artery bypass, rated as 30 percent disabling; 
status post left total knee arthroplasty and arthritis, rated 
as 30 percent disabling; ichthyosis vulgaris, rated as 10 
percent disabling; right knee degenerative joint disease with 
arthritis, rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; lumbosacral spine degenerative disc 
disease rated as 10 percent disabling; bilateral pes planus, 
rated as 10 percent disabling; right knee instability, rated 
as 10 percent disabling; iritis, rated as 0 percent 
disabling; impotence associated with atherosclerosis, rated 
as 0 percent disabling; and degenerative joint disease of the 
left elbow, rated as 0 percent disabling.  The combined 
rating is 80 percent.

The veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage"). See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail on his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran contends that his service-connected disabilities 
render him unemployable.

In an October 2005 statement, Dr. D. S., (a private physician 
who has been treating the veteran since 1991) indicated that 
veteran's knees, flat feet, and low back rendered him 
unemployable.  Dr. D. S. further added that the veteran was 
unable to stay in one place for any meaningful period of 
time.

On VA Form 21-8940 dated in February 2006, the veteran 
indicated that he last worked full time in 1996 and became 
too disabled to work in 2002.  He reported that due to his 
service-connected disabilities, he was unable to partake in 
any type of gainful employment.  He reported obtaining a 
Master's degree.  He indicated that since he became too 
disabled to work, he completed education and training courses 
regarding Math and English tutoring and obtained a substitute 
teaching certificate in 2004.  

September 2005 to January 2007 VA outpatient records showed 
treatment for his service-connected disabilities. 

In a June 2006 statement, T. C. V., a family nurse 
practitioner with VA, indicated that while the veteran's 
recent left knee replacement was successful in decreasing the 
risk for falling, it did not decrease the veteran's pain.  He 
continued to have daily pain, to the point that he could not 
stand or sit for periods of time greater than 10 minutes.  
The veteran indicated that he would be unable to continue his 
position as a grade school teacher because of the significant 
pain that was related to his knee.  He underwent physical 
therapy and rehabbed his knee to its maximum capacity.  He 
ambulated with a slight limp.  On examination, his left knee 
was swollen, and tender to the lateral meniscus.  He had a 
full range of motion, but complained of a significant 
increase in pain with squatting.  

An October 2006 VA examination of the left knee reported a 
history of a left total knee arthroplasty in April 2005.  The 
veteran indicated that he was on call only as a substitute 
teacher from kindergarten to grade 5.  He worked part-time 
since 1996 to this year.  He missed approximately 90 days of 
work because he could not stand or walk because of the left 
knee.  He entered the United Stated Air Force on April 1952 
and was retired in July 1980.  From 1980 to 1986 he worked 
for TRW.  From 1986 to 1996, he worked for the Air Force 
Academy contracting office.  He indicated that because of the 
left knee, his quality of life deteriorated.  He could not 
exercise and he could not go up and down the stairs due to 
knee pain.  He indicated that his knee affected his 
occupation as a substitute teacher because he could not stand 
for a long period of time in the classroom.  Physical 
examination revealed that his gait was reciprocal and was 
still somewhat antalgic.  He did not use any assistive 
devices.  He had a well-healed scar in the midline of the 
left knee.  The left knee circumference was 42.5 cm, versus 
the right knee which was 40.0 cm.  Ligaments were stable on 
valgus and varus stress test.  There was a negative drawer 
sign and negative Lachman sign.  His strength was within 
normal limits.  Active range of motion was 0-105 degrees, 
extension to flexion, with a sensation of tightness.  
Following repeated testing, the same measurements were noted 
as above with no fatigue, no impaired endurance, no weakness, 
and no additional pain.  The diagnosis included left knee 
status post total knee arthroplasty for worsening 
degenerative joint disease, with residuals of well-healed 
scar as described, limited motion; x-ray showed the total 
joint prosthesis in satisfactory alignment.  There was no 
evidence of loosening or of acute fracture.  

On December 2006 VA special dermatology evaluation, it was 
noted that the veteran was 74 years old.  He used 
Triamcinolone 01% ointment twice daily applied to legs 
routinely and Betamethasone 0.05% cream applied to hands 
twice daily.  The exact dosage of these topical steroids was 
uncertain.  With regard to his occupation, he indicated that 
he was employed as a substitute teacher for the past 12 
months.  He stated that approximately 8 times per month over 
the past 10 months, he stayed home rather than accepting a 
job because of symptoms from his rash.  He had a total of 
approximately 80 lost days of work due to intense itching 
from his service-connected skin condition.  

Physical examination revealed xerotic and scaling skin on the 
shins, posterior calves, dorsal feet and toes, as well as 
distal wrists, dorsal hands, and fingers.  There was some 
mild, diffuse edema of all fingers.  He did not have palmar 
or plantar involvement.  The skin condition affected 3% of 
the body area exposed and 15% of the total body area.  There 
were no scars.  The veteran stated that in the past he had 
areas of involvement of his chest, elbows, and upper thighs.  
The diagnosis was ichthyosis vulgaris, acquired.  This skin 
condition was suggestive of a moderate form of xerotic eczema 
and was the same skin condition previously diagnosed as 
"xerotic dermatitis."  With regard to employability, the 
examiner noted that based on the veteran's history of 8 days 
of work per month missed due to intense itching from his 
service-connected skin condition, clearly treatment of his 
skin condition was suboptimal.  If his skin symptoms could be 
better controlled, he could possibly work in a sedentary 
position that was not hot, dusty, or humid.  If his skin 
condition could not be adequately controlled, it was unlikely 
that he could work on a regular basis.  

On December 2006 VA ophthalmology examination, it was noted 
that the veteran no longer had iritis.  The examiner opined 
that the veteran's glaucoma and cataracts were not related to 
iritis because the glaucoma and cataracts were in both eyes 
and the onset was much later than the eye injury and presumed 
temporary iritis from the injury.  It was noted that the 
veteran's vision was adequate to pass his driver's license 
vision examination and he was able to read in normal print, 
so his vision should not affect his employability.  

On December 2006 VA examination for his service-connected 
disabilities, the veteran indicated that he missed about 90 
days of work per year as a result of his illness.  In regard 
to his knee joints, on a good day his pain was 5/10 and 7/10 
on a bad day.  It lasted about three to four minutes then 
settled down.  His right knee would buckle and would swell up 
more than his left knee.  He did not have any flare-ups that 
lasted more than 24 hours and had not been incapacitated or 
confined to strict bed rest for his knees.  In regard to his 
back, he had flare-ups at least 10 times per month.  They 
lasted two to three hours at the maximum and responded to 
rest and lying down.  He indicated that his occupation was 
very much affected by his knees and back because it limited 
the amount of time he could sit or stand.  He was required to 
stand most of the time while he taught class.  When asked 
directly by the examiner whether there was any reason why he 
could not work for 4 hours 2-3 times a week, he responded 
that it was difficult to stand and/or sit and it would be 
difficult to find a job that he could fit into those hours.  
With regard to his feet, he had discomfort more than anything 
else.  He did not have any major flare-ups.  After physical 
examination, the final assessment included atherosclerosis, 
coronary artery disease, with successful by pass surgery, in 
which he was currently asymptomatic.  Chest x-rays were 
unremarkable.  Essential hypertension was well-controlled. 
Status post total left knee replacement was with restricted 
movement in forward flexion.  There was pain and discomfort 
and an x-ray study revealed that the prosthesis position was 
satisfactory.  X-rays showed degenerative joint disease of 
the right knee, which was probably the result of the left 
knee giving him problems.  Bilateral pes planus was causing 
very little problems.  He had a chronic lumbar strain with 
normal range of motion and no evidence of neurological 
discomfort.  X-rays showed degenerative disc disease of the 
L3/4, L4/5, L5/S1 and anterolisthesis of L5 with respect to 
S1.  He had erectile dysfunction associated with hypertensive 
medication and cardiac disease.  His left elbow was otherwise 
normal as far as extension was concerned.  His flexion was 0 
to 145 degrees, pronation was 0 to 80 degrees, and supination 
was 0 to 85 degrees.  

The examiner indicated that in reference to the veteran's 
ability to work, the veteran stated quite categorically that 
he could not sit or stand long enough to become an effective 
teacher.  Also, there was no other work that he could do 
because he could not sit long enough to use a computer in a 
4-hour day type of work situation.  The examiner indicated 
that taking into consideration the veteran's subjective 
symptoms and the description of many missed days due to 
intense itching as described in the current dermatology 
evaluation, it would be extremely difficult for the veteran 
to continue doing the type of work he was doing right now.  
It was uncertain whether he could do any other type of work, 
including sedentary work, is uncertain.   

During his August 2007 video conference hearing, the veteran 
indicated that he stopped working as a substitute teacher in 
January 2007.  He indicated that the school would call 
everyday if he had allowed it, but his service-connected 
disabilities prevented him from working more hours.  He 
further indicated that he no longer was working as a 
substitute because he could not sit or stand for too long.  
He stated that because of his heart, knees, and back 
disabilities he could not do physical labor.  Any type of 
sedentary work also bothered him when he sat for long periods 
of time.  

Upon review of the pertinent evidence of record, the Board is 
of the opinion that the veteran's atherosclerosis, status 
post coronary artery bypass, status post left total knee 
arthroplasty and arthritis, ichthyosis vulgaris, right knee 
degenerative joint disease with arthritis, hypertension, 
lumbosacral spine degenerative disc disease, bilateral pes 
planus, right knee instability, iritis, impotence associated 
with atherosclerosis, and degenerative joint disease of the 
left elbow, combined, more likely than not precluded him from 
securing or following a substantially gainful occupation.  

The Board finds the testimony of the veteran to be credible.  
The competent medical evidence supports his assertion that 
his service-connected disabilities do not allow him to be 
able to sit or stand for a lengthy period of time and prevent 
him from continuing to work as a substitute teacher, or 
engage in any other physical or sedentary type of work.  In 
an October 2005 statement, Dr. D. S. indicated that the 
veteran was unemployable due to his knees, flat feet, and 
back because he could not stay in one place for any 
meaningful period of time.  In December 2006, the VA examiner 
considered the veteran's subjective complaints related to his 
service-connected disabilities and the many missed days due 
to intense itching related to his service-connected skin 
disorder and opined that it would be extremely difficult for 
the veteran to continue to be a substitute teacher.  
Furthermore, the examiner opined that whether the veteran 
would be able to do any other type of work was uncertain.  
There is no medical evidence to the contrary.

In the aggregate, and against the background of the veteran's 
current employment situation, the nature and extent of his 
service-connected disabilities, particularly his knees, back, 
and skin disabilities, are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment.  Following a thorough 
review of the record, and resolving all doubt in the 
veteran's favor, the Board concludes that he is unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.  Accordingly, entitlement to 
TDIU is warranted.  


ORDER

TDIU is granted, subject to the regulations governing payment 
of monetary awards.



____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


